                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            LEO WOODARD,
                                   7                                                        Case No. 18-cv-06418-JSC
                                                         Plaintiff,
                                   8
                                                   v.                                       PRETRIAL ORDER NO. 2
                                   9
                                            CHRIS GALE, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12            Following the Further Case Management Conference held on September 5, 2019, IT IS
Northern District of California
 United States District Court




                                  13   ORDERED THAT:

                                  14   I.       CASE MANAGEMENT SCHEDULE

                                  15            Deadline to Move to Amend Pleadings:                    October 31, 2019

                                  16            Fact Discovery Cut-Off:                                 January 17, 2020

                                  17            Expert Witness Disclosures:                             February 7, 2020

                                  18            Rebuttal Expert Witness Disclosures:                    February 21, 2020

                                  19            Deadline for Hearing Dispositive Motions:               March 12, 2020

                                  20            Expert Discovery Cutoff:                                March 13, 2020

                                  21            On or before Monday, September 9, 2019 Plaintiff shall communicate with the assigned

                                  22   mediator as to whether the mediator is available October 16, 17, 21, 22 or 23, 2019 for a

                                  23   mediation. Defendants shall be copied on all communications with the mediator. If the mediator

                                  24   is available any of those days, Defendants shall determine if the appropriate carrier and party

                                  25   representatives are available on the selected date(s) and have the mediation scheduled for that

                                  26   date.

                                  27

                                  28
                                   1           On or before September 13, 2019 Defendants shall advise Plaintiff if Defendants are

                                   2   withdrawing any of their affirmative defenses. If an affirmative defense is withdrawn, Defendants

                                   3   do not need to answer any interrogatories regarding the withdrawn affirmative defense(s).

                                   4           Defendants shall take Plaintiff’s deposition on September 17, 2019. If Defendants still

                                   5   have issues with interrogatories, counsel shall meet and confer in person at Plaintiff’s deposition.

                                   6           Defendants shall provide Plaintiff with a blank medical authorization form by September

                                   7   6, 2019. Plaintiff shall provide Defendants with a completed form by September 13, 2019.

                                   8           A further telephone Case Management Conference is scheduled for September 19, 2020 at

                                   9   1:30 p.m. The parties shall make arrangements with the Court’s Deputy Clerk to appear by

                                  10   telephone. No updated statements are due. The Court will address any outstanding discovery

                                  11   issues at the telephone conference.

                                  12   II.     TRIAL DATE
Northern District of California
 United States District Court




                                  13           A.       Jury trial will begin on April 27, 2020, at 8:30 a.m., in Courtroom F, 15th Floor,

                                  14   U.S. District Court, 450 Golden Gate, San Francisco, California.

                                  15           B.       The Court is expecting the length of the trial to not exceed 10 court days.

                                  16   III.    PRETRIAL CONFERENCE

                                  17           A Final Pretrial Conference shall be held on April 16, 2020, at 2:00 p.m., in Courtroom F,

                                  18   15th Floor. Lead trial counsel for each party shall attend.

                                  19           A.       At least seven days prior to date of the Final Pretrial Conference the parties shall do

                                  20   the following:

                                  21                    1.     In lieu of preparing a Joint Pretrial Conference Statement, the parties shall

                                  22   meet and confer in person, and then prepare and file a jointly signed Proposed Final Pretrial Order

                                  23   that contains: (a) a brief description of the substance of claims and defenses which remain to be

                                  24   decided; (b) a statement of all relief sought; (c) all stipulated facts; (d) a joint exhibit list in

                                  25   numerical order, including a brief description of the exhibit and Bates numbers, a blank column

                                  26   for when it will be offered into evidence, a blank column for when it may be received into

                                  27   evidence, and a blank column for any limitations on its use; and (e) each party’s separate witness

                                  28   list for its case-in-chief witnesses (including those appearing by deposition), including, for all such
                                                                                            2
                                   1   witnesses (other than party plaintiffs or defendants), a short statement of the substance of his/her

                                   2   testimony and, separately, what, if any, non-cumulative testimony the witness will offer. For each

                                   3   witness, state an hour/minute time estimate for the direct examination (only). Items (d) and (e)

                                   4   should be submitted as appendices to the proposed order. The proposed order should also state

                                   5   which issues, if any, are for the Court to decide, rather than the jury.

                                   6                  2.       File a joint set of proposed instructions on substantive issues of law

                                   7   arranged in a logical sequence. If undisputed, an instruction shall be identified as “Stipulated

                                   8   Instruction No. ____ Re ___________,” with the blanks filled in as appropriate. If disputed, each

                                   9   version of the instruction shall be inserted together, back to back, in their logical place in the

                                  10   overall sequence. Each such disputed instruction shall be identified as, for example, “Disputed

                                  11   Instruction No. ____ Re ____________ Offered by _________________,” with the blanks filled

                                  12   in as appropriate. All disputed versions of the same basic instruction shall bear the same number.
Northern District of California
 United States District Court




                                  13   Any modifications to a form instruction must be plainly identified. If a party does not have a

                                  14   counter version and simply contends that no such instruction in any version should be given, then

                                  15   that party should so state (and explain why) on a separate page inserted in lieu of an alternate

                                  16   version. With respect to form preliminary instructions, general instructions, or concluding

                                  17   instructions, please simply cite to the numbers of the requested instructions in the current edition

                                  18   of the Ninth Circuit Model Jury Instructions. Other than citing the numbers, the parties shall not

                                  19   include preliminary, general, or concluding instructions in the packet.

                                  20                  3.       File a separate memorandum of law in support of each party’s disputed

                                  21   instructions, if any, organized by instruction number.

                                  22                  4.       File a joint set of proposed voir dire questions supplemented as necessary

                                  23   by separate requests.

                                  24                  5.       File trial briefs on any controlling issues of law.

                                  25                  6.       File proposed verdict forms, joint or separate.

                                  26                  7.       File and serve any objections to exhibits.

                                  27                  8.       File a joint simplified Statement of the Case to be read to the jury during

                                  28   voir dire as part of the proposed jury instructions. Unless the case is extremely complex, this
                                                                                           3
                                   1   statement should not exceed one page.

                                   2          B.      Any motions in limine shall be submitted as follows: at least twenty (20) calendar

                                   3   days before the conference, the moving party shall serve, but not file, the opening brief. At least

                                   4   ten (10) calendar days before the conference, the responding party shall serve the opposition.

                                   5   There will be no reply. When the oppositions are received, the moving party should collate the

                                   6   motion and the opposition together, back-to-back, and then file the paired sets at least seven (7)

                                   7   calendar days before the conference. Each motion should be presented in a separate memorandum

                                   8   and properly identified, for example, “Plaintiff’s Motion in Limine No. 1 to Exclude . . . .” Each

                                   9   party is limited to bringing five motions in limine. The parties are encouraged to stipulate where

                                  10   possible, for example, as to the exclusion of witnesses from the courtroom. Each motion should

                                  11   address a single, separate topic, and contain no more than seven pages of briefing per side.

                                  12          C.       Hard-copy courtesy copies of the above documents shall be delivered by NOON
Northern District of California
 United States District Court




                                  13   the day after filing. The Joint Proposed Final Pretrial Order, jury instructions, and verdict form

                                  14   shall be submitted via e-mail as attachments to JSCpo@cand.uscourts.gov. The Court requests that

                                  15   all hard-copy submissions be three-hole-punched.

                                  16   IV.    PRETRIAL ARRANGEMENTS

                                  17          A.      Should a daily transcript and/or real-time reporting be desired, the parties shall

                                  18   make arrangements with Rick Duvall, Supervisor of the Court Reporting Services, at

                                  19   (415) 522-2079, at least ten (10) calendar days prior to the trial date.

                                  20          B.      During trial, counsel may wish to use overhead projectors, laser-disk/computer

                                  21   graphics, poster blow-ups, models, or specimens of devices. Equipment should be shared by all

                                  22   counsel to the maximum extent possible. The Court provides no equipment other than an easel.

                                  23   The United States Marshal requires a court order to allow equipment into the courthouse. For

                                  24   electronic equipment, parties should be prepared to maintain the equipment or have a technician

                                  25   handy at all times. The parties shall tape extension cords to the carpet for safety. The parties may

                                  26   work with the deputy clerk, Ada Means (415-522-2015), on all courtroom-layout issues.

                                  27

                                  28
                                                                                          4
                                   1                                              SCHEDULING

                                   2          Trial will be conducted from 8:30 a.m. to 2:30 or 3:00 p.m., depending on the availability

                                   3   of witnesses, Monday through Friday. Counsel must arrive by 8:15 a.m., or earlier as needed, for

                                   4   any matters to be heard out of the presence of the jury. The jury will be called at 8:30 a.m.

                                   5                                                THE JURY

                                   6          In civil cases, there are no alternate jurors and the jury is selected as follows:

                                   7   Eighteen to twenty jurors are called to fill the jury box and the row in front of the bar, and are

                                   8   given numbers (1 through 20). The remaining potential jurors will be seated in the public benches.

                                   9   Hardship excuses will usually be considered at this point. The Court will then have each juror

                                  10   orally answer a set of written questions (attached to this Order as Exhibit A) and will itself ask

                                  11   questions of those in the box and in the front of the bar. Counsel may then conduct a limited voir

                                  12   dire. Challenges for cause will then be addressed out of the presence of the potential jurors. The
Northern District of California
 United States District Court




                                  13   Court will consider whether to fill in the seats of the stricken jurors. If so, questions will be asked

                                  14   of the additional jurors and cause motions as to them will be considered. After a short recess, each

                                  15   side may exercise its allotment of peremptory challenges out of the presence of the potential

                                  16   jurors. The eight (or such other size as will constitute the jury) surviving the challenge process

                                  17   with the lowest numbers become the final jury. For example, if the plaintiff strikes 1, 5, and 7 and

                                  18   the defendant strikes 2, 4, and 9, then 3, 6, 8, 10, 11, 12, 13, and 14 become the final jury. If more

                                  19   (or fewer) than eight jurors are to be seated, then the starting number will be adjusted. So too if

                                  20   more than a total of six peremptories are allowed. Once the jury selection is completed, the jurors’

                                  21   names will be read again and they will be seated in the jury box and sworn. The Court may alter

                                  22   this procedure in its discretion and after consultation with the parties.

                                  23                                               WITNESSES

                                  24          At the close of each trial day, all counsel shall exchange a list of witnesses for the

                                  25   next two full court days and the exhibits that will be used during direct examination (other than

                                  26   for impeachment of an adverse witness). Within 24 hours of such notice, all other counsel shall

                                  27   provide any objections to such exhibits and shall provide a list of all exhibits to be used with the

                                  28   same witness on cross-examination (other than for impeachment). The first notice shall be
                                                                                          5
                                   1   exchanged prior to the first day of trial. All such notices shall be provided in writing.

                                   2                                                  EXHIBITS

                                   3           A.      Prior to the Final Pretrial Conference, counsel must meet and confer in person to

                                   4   consider all exhibit numbers and objections and to eliminate duplicate exhibits and confusion over

                                   5   the precise exhibit.

                                   6           B.      Use numbers only, not letters, for exhibits, preferably the same numbers as were

                                   7   used in depositions. Blocks of numbers should be assigned to fit the need of the case (e.g.,

                                   8   Plaintiff has 1 to 100, Defendant A has 101 to 200, Defendant B has 201 to 300, etc.). A single

                                   9   exhibit should be marked only once. If the plaintiff has marked an exhibit, then the defendant

                                  10   should not re-mark the exact document with another number. Different versions of the same

                                  11   document, e.g., a copy with additional handwriting, must be treated as different exhibits with

                                  12   different numbers. To avoid any party claiming “ownership” of an exhibit, all exhibits shall be
Northern District of California
 United States District Court




                                  13   marked and referred to as “Trial Exhibit No. _____,” not as “Plaintiff’s Exhibit” or “Defendant’s

                                  14   Exhibit.”

                                  15           C.      The exhibit tag shall be in the following form:

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23
                                       Counsel preferably will make the tag up in a color that will stand out (yet still allow for
                                  24
                                       photocopying), but that is not essential. Place the tag on or near the lower right-hand corner or, if a
                                  25
                                       photograph, on the back. Counsel should fill in the tag but leave the last two spaces blank. The
                                  26
                                       parties must jointly prepare a single set of all trial exhibits that will be the official record set to be
                                  27
                                       used with the witnesses and on appeal. Each exhibit must be tagged, three-hole-punched, separated
                                  28
                                                                                            6
                                   1   with a label divider identifying the exhibit number, and placed in 3-ring binders. Spine labels

                                   2   should indicate the numbers of the exhibits that are in the binders. Each set of exhibit binders

                                   3   should be marked as “Original.” Deposit the exhibits with the deputy clerk seven (7) days before

                                   4   the Pretrial Conference.

                                   5           D.      Counsel must consult with each other and with the deputy clerk at the end of each

                                   6   trial day and compare notes as to which exhibits are in evidence and any limitations thereon. If

                                   7   there are any differences, counsel should bring them promptly to the Court’s attention.

                                   8           E.      In addition to the official record exhibits, three sets of bench binders containing

                                   9   copies of the exhibits must be provided to the Court seven (7) days before the Pretrial Conference,

                                  10   one should be marked as “Chambers Copies”, and the other two as “Clerk’s Copies.” Each exhibit

                                  11   must be separated with a label divider identifying the exhibit number. (An exhibit tag is

                                  12   unnecessary for the bench set.) Spine labels should indicate the numbers of the exhibits that are in
Northern District of California
 United States District Court




                                  13   the binders.

                                  14           F.      Before the closing arguments, counsel must confer with the deputy clerk to make

                                  15   sure the exhibits in evidence are in good order.

                                  16           G.      Exhibit notebooks for the jury will not be permitted without prior permission from

                                  17   the Court. Publication must be by poster blow-up, overhead projection, or such other method as is

                                  18   allowed in the circumstances. It is permissible to highlight, circle or underscore in the

                                  19   enlargements as long as it is clear that it was not on the original.

                                  20                                      CHARGING CONFERENCE

                                  21           As the trial progresses and the evidence is heard, the Court will fashion a comprehensive

                                  22   set of jury instructions to cover all issues actually being tried. Prior to the close of the evidence,

                                  23   the Court will provide a draft final charge to the parties. After a reasonable period for review, one

                                  24   or more charging conferences will be held at which each party may object to any passage, ask for

                                  25   modifications, or ask for additions. Any instruction request must be renewed specifically at the

                                  26   conference or it will be deemed waived, whether or not it was requested prior to trial. If, however,

                                  27   a party still wishes to request an omitted instruction after reviewing the Court’s draft, then it must

                                  28   affirmatively re-request it at the charging conference in order to give the Court a fair opportunity
                                                                                           7
                                   1   to correct any error. Otherwise, as stated, the request will be deemed abandoned or waived.

                                   2          IT IS SO ORDERED.

                                   3   Dated: September 6, 2019

                                   4                                                  ______________________________________
                                                                                      JACQUELINE SCOTT CORLEY
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       8
                                                                                EXHIBIT A
                                   1

                                   2                                          BACKGROUND

                                   3        HAVE EACH OF THE 20 PROSPECTIVE JURORS ANSWER ALOUD THE
                                       GENERAL BACKGROUND QUESTIONS ON THE SHEET THAT HAS BEEN HANDED
                                   4   OUT.
                                   5
                                           1. Please state your name:
                                   6
                                           2. Please state the city in which you live:
                                   7
                                                  a. How long have you lived there?
                                   8
                                                  b. Where else have you lived in the past 5 years?
                                   9

                                  10       3. What is your current occupation?

                                  11              a. How long have you been so employed?
                                  12              b. What are your previous occupations, if any?
Northern District of California
 United States District Court




                                  13
                                                  c. Have you or any member of your family been employed by a law firm?
                                  14
                                           4. Please give us the following information about your family:
                                  15
                                                  a. Are you married?
                                  16

                                  17                      1. If so, what is your spouse’s current occupation and by whom is your
                                                             spouse employed?
                                  18
                                                  b. Do you have any children?
                                  19
                                                           If so:
                                  20                                1. How many?
                                  21                                2. What ages?
                                                                    3. What are their occupations, if any?
                                  22
                                           5. Are there any other adults living in your household?
                                  23
                                                  a. If so, how are they related to you, and what is their age and occupation?
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      9
